Citation Nr: 0404178
Decision Date: 02/12/04	Archive Date: 03/31/04

DOCKET NO. 03-05 923                        DATE 


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.

REPRESENTATION

Appellant represented by: Maine Division of Veterans Services

ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from August 1962 to August 1965.

This appeal arises from a March 2002 rating action of the Manchester, New Hampshire RO that granted service connection and assigned an initial 10 percent rating for hypertension, effective in May 2001. A Notice of Disagreement with the initial 10 percent rating assigned was received in December 2002. Inasmuch as the claim for a higher rating involves disagreement with the initial percentage disability rating assigned, the Board of Veterans' Appeals (Board) has characterized the issue in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999). A Statement of the Case (SOC) was issued in February 2003, and a Substantive Appeal was received in March 2003.

In March 2003, the claims file was transferred to the Togus, Maine RO, reflecting the veteran's change of residence to that state. An initial 10 percent rating was confirmed and continued by rating action of September 2003.

For the reasons expressed below, the issue on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the veteran when further action, on his part, is required.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom. 38 U.S.C.A. §

- 2 



5103(a); 38 C.P.R. § 3.159(b). In addition, they define the obligation of V A with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.P.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.

Although the record contains correspondence from the RO in June 2001 and April 2003 addressing some VCAA notice and duty to assist provisions, the record does not include any correspondence from the RO that sufficiently addresses, with respect to the claim for an initial rating in excess of 10 percent for hypertension on appeal, the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.P.R. § 3.159(b), requiring the Department to explain what evidence will be obtained by whom. See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Action by the RO is required to satisfy the notification provisions of the VCAA. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 P. 3d 1339 (Fed. Cir. 2003). The RO's notice letter to the veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103 (West 2002); see also Veterans Benefits Act of2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, - (Dec. 16,2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period). After providing the required notice, the RO should obtain any additional evidence for which the veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2003).

The VCAA also requires VA to make reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. Such assistance includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to VA and authorizes it to obtain. See 38 U.S.C.A § 5103A(a),(b).

- 3 



The evidence indicates continuing treatment of the veteran. for the disability at issue at the V A Medical Center (VAMC) in Manchester, New Hampshire and at the Pease VA Clinic in Portsmouth, New Hampshire. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO should obtain and associate with the claims file all outstanding pertinent VA records from the abovementioned facilities from June 2003 to the present time, following the procedures prescribed in 38 C.F.R. § 3.I59(c) (2003) with respect to requesting records from Federal facilities.

The actions identified herein 'are consistent with the duties imposed by the VCAA. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance therewith. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of separate evaluations for different periods of time based upon the facts found), pursuant to Fenderson, is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1. The RO should request that the Manchester V AMC and the Portsmouth Pease VA Clinic furnish copies of all records of treatment and evaluation of the veteran for hypertension from June 2003 to the present time. In requesting these records, the RO should follow the procedures of38 C.F.R. § 3.I59(c) (2003) as regards requesting records from Federal facilities. All records/responses received should be associated with the claims file.

- 4



2. The RO should furnish to the veteran and his representative a letter providing notification of the VCAA and the duties to notify and assist imposed thereby, specifically as regards the claim for an initial rating in excess of 10 percent for hypertension currently on appeal. The letter should include a summary of the evidence currently of record (as well as that requested, but not yet received) that is pertinent to the claim, and specific notice as to the type of evidence necessary to substantiate it.

To ensure that the duty to notify the claimant what evidence will be obtained by whom is met, the RO's letter should include a request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any medical records pertaining to evaluation or treatment for his service-connected hypertension that are not currently of record.

The RO should also invite the veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit. The RO's letter must also clearly explain to the veteran that he has a fun one-year period for response (although the RO may adjudicate the claim during the one-year period).

3. If the veteran responds, the RO should assist him in obtaining any additional evidence identified by following the procedures set forth in38 C.F.R. § 3.159 (2003). All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the appellant and

- 5 



his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, the RO must ensure that all requested notification and development action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims file to ensure that any additional notification and development required by the VCAA has been accomplished.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an initial rating in excess of 10 percent for hypertension on appeal in light of all pertinent evidence and legal authority. The RO must document its consideration of whether "staged rating," pursuant to Fenderson (cited to
above), is warranted.	.

7. If the benefit sought on appeal remains denied, the RO must furnish the veteran and his representative an appropriate Supplemental SOC (to include clear reasons and bases for its determinations), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

- 6 



The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RD. The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8A.4,.,-8ASand 38.02-38.03.
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.11 OO(b) (2003).

- 7 




